Dismissed and Memorandum Opinion filed October 15, 2013




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00549-CR

                  JOSEPH WAYNE PATTERSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 68941

                 MEMORANDUM                       OPINION


      A jury convicted appellant of assault. On May 8, 2013, the trial court
sentenced appellant to confinement for 270 days in the Brazoria County Jail.
Appellant filed a notice of appeal on May 8, 2013.

      On September 19, 2013, this court ordered a hearing to determine why
appellant’s counsel had not filed a brief in this appeal. The trial court conducted
the hearing and the record of the hearing was filed in this court October 4, 2013.
      At the hearing, appellant confirmed that he did not desire to prosecute his
appeal. Appellant has not filed a written motion to withdraw the appeal or a
written motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However,
based upon the testimony at the hearing that appellant does not want to continue
his appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2